Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/25/2020 and 10/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Provisional Nonstatutory Double Patenting Rejection
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-9 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 12-17 of copending Application No. 16999510 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims of the present application can be directly mapped to claim/claims of co-pending Application No. 1699510. See chart below.

Mapped claim limitation for co-pending Application No. 16999510,

Mapped Claim limitations of current  Application 17/002,692, 

Claim 1. A method for controlling a motor vehicle remotely, comprising the following steps:
	receiving safety condition signals, which represent at least one safety condition 
	checking whether the at least one safety condition is satisfied; 
	generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied; and
	outputting the generated remote control signals.

	

…
receiving safety condition signals, which represent at least one safety condition that 
checking whether the at least one safety condition is satisfied;
generating remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied, to assist the motor vehicle by remote control; and
outputting the generated remote control signals.

(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications components, for controlling a motor vehicle remotely, 
(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals, 
(iii) presence of a predetermined computer protection level of a device for executing the method steps,
 (iv) presence of predetermined components and/or algorithms and/or communication 
(v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps, 
(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, 
(vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options, 
(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; presence of one or more fallback scenarios, 
(ix) presence of a predetermined function, 
(x) presence of a predetermined traffic situation, 
(xi) presence of predetermined weather,
 (xii) presence of a maximum possible time for a specific performance or execution of one method step or a plurality of method steps, 


(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling a motor vehicle remotely;
(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals;
(iii) presence of a predetermined computer protection level of a device for executing the method steps;
(iv) presence of predetermined components and/or algorithms and/or communication 
(v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps;
(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options;
(vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options;
(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations;
(ix) presence of one or more fallback scenarios;
(x) presence of a predetermined function;
(xi) presence of a predetermined traffic situation;
(xii) presence of predetermined weather,
(xiii) maximum possible time for a specific performance or execution of one method step of the method steps or a plurality of the method steps;



Claim 3: wherein the remote control signals are generated only when the at least one safety condition is satisfied.
Claim 4: wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps.
 Claim 4: wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps.
Claim 5: wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals in order to detect a fault, and wherein, in response to the detection of a fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output.
Claim 5: wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals to detect a fault, and in response to the detection of the fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output.
Claim 12: wherein one or more method steps are executed inside the motor vehicle, and/or one or more of the method steps are executed outside of the motor vehicle in an infrastructure.

Claim 6: wherein: (i) one or more of the method steps up to the steps of generating and outputting the remote control signals, are executed inside the motor vehicle, and/or (ii) one or more of the method steps are executed outside of the motor vehicle in an infrastructure.
Claim 13: wherein one or more of the method steps are executed outside of the motor vehicle in a cloud infrastructure.
Claim 7: wherein the infrastructure is a cloud infrastructure.
Claim 14: wherein the method steps are documented in a blockchain
Claim 8: wherein one or more of the method steps are documented in a blockchain.
Claim 15: testing whether an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is secure.


Claim 9: wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure are tested.
Claim 16: A device for controlling a motor vehicle remotely, the device configured to:
receive safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
check whether the at least one safety condition is satisfied;
generate remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied; and
output the generated remote control signals.

Claim 13. A device for controlling a motor vehicle remotely, the device configured to:
…
receive safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
check whether the at least one safety condition is satisfied;
generate remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied, to assist the motor vehicle by remote control; and
output the generated remote control signals.
Claim 17: A non-transitory machine-readable storage medium on which is stored a computer program for entity controlling a motor vehicle remotely, the computer program, when executed by a computer, causing the computer to perform the following steps:
	receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
	checking whether the at least one safety condition is satisfied;
generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied; and
	outputting the generated remote control signals.

Claim 14. A non-transitory machine-readable storage medium on which is stored a computer program for controlling a motor vehicle remotely, the computer program, when executed by a computer, causing the computer to perform the following steps:
…
receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely;
checking whether the at least one safety condition is satisfied;
generating remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied, to assist the motor vehicle by remote control; and
outputting the generated remote control signals.


The only difference between the instant application and the copending application is the limitation “determining that a motor vehicle must be assisted by remote control” in Claim 1.  Prior art Park (U.S. Publication 20180074490) teaches a determination that a motor vehicle must be assisted by remote control whereby in the case that the vehicle carries a passenger, the passenger is known to request remote control of the vehicle [0069].  Thus, one of ordinary skill in the art would have found it obvious to modify <16999510> with Park when the vehicle is used to carry passengers in order to determine that a motor vehicle must be assisted by remote control when requested by a passenger.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Publication No. 20180074490).
Regarding claims 1, 13, and 14:
Park Teaches:
A method for controlling a motor vehicle remotely, including the following steps: (“Discloses is a vehicle remote control device and system, and a method for remote driving.” [Abstract])
determining that a motor vehicle must be assisted by remote control; (“When the identification of the passenger is normally completed, in step S715, the vehicle 100 transmits a remote control request signal to the vehicle remote controller 200.” [0069]; here it shows that it can be determined that the motor vehicle must be assisted by remote control by receiving a remote control request from the passenger.)
receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely; (“When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level.” [0049]; see also 
checking whether the at least one safety condition is satisfied; (See again [0047]-[0049], specifically “When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode” [0049])
generating remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied, to assist the motor vehicle by remote control; (See [0047]-[0049] for checking at least one safety condition. “the vehicle remote control device 200 outputs the driving data and the vehicle condition information received from the vehicle 100 linked thereto. In step S750, the vehicle control signal is input so as to drive the vehicle based on the outputted information.” [0076];)
and outputting the generated remote control signals. (S755 in Fig. 6, [0076] and “the vehicle control signal is transmitted to the vehicle 100.” [0077])

Regarding claim 2: 
Park teaches all of the limitations of claim 1.
Park further teaches:
(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications components, for controlling a motor vehicle remotely, 
(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals, 
(iii) presence of a predetermined computer protection level of a device for executing the method steps,
(iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the method steps,
(v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps, 
(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, 
(vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options (The examiner is interpreting the communication status found in [0047]- [0049] as presence of predetermined quality criteria of the communication options.), 
(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; presence of one or more fallback scenarios, 
(ix) presence of a predetermined function, 
(x) presence of a predetermined traffic situation, 
(xi) presence of predetermined weather,
(xii) presence of a maximum possible time for a specific performance or execution of one method step or a plurality of method steps, 
(xiii) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.

Regarding claim 3:
Park teaches all of the limitations of claim 1.
Park further teaches:
wherein the remote control signals are generated only when the at least one safety condition is satisfied. (“When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level. If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone;” [0049]; See S763 and S764 in Fig, 7; “If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal” [0079])

Regarding claim 4:
Park teaches all of the limitations of claim 1.
Park further teaches:
Wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps. (“checking whether the communication signal strength is less than the predetermined level prior to remotely control the vehicle” [0049]; “If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal” [0079])

Regarding claim 5:
Park teaches all of the limitations of claim 1.
Park further teaches:
Wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals to detect a fault, (See paragraphs [0073]-[0079] where it teaches detecting a signal strength of the remote signals and determining whether or not that are faulty by being below a specific threshold value.)
and in response to the detection of the fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output. (“When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an 

Regarding claim 6:
Park teaches all of the limitations of claim 1.
Park further teaches:
wherein: (i) one or more of the method steps up to the steps of generating and outputting the remote control signals, are executed inside the motor vehicle, and/or (ii) one or more of the method steps are executed outside of the motor vehicle in an infrastructure. (“Fig. 6 shows that some steps are executed at a vehicle remote control device 200 of a remote control platform; “The vehicle remote control device 200 remotely drives a linked vehicle.” [0032]; Fig. 6 also shows some steps are executed at the vehicle 100”)

Regarding claim 7:
Park teaches all of the limitations of claim 6.
Park further teaches:
wherein the infrastructure is a cloud infrastructure. (“A remote control platform according to an embodiment may include at least one vehicle control device 200 and a management server. The vehicle remote control device 200 remotely drives a linked vehicle, and the management server monitors matching of the vehicle and the vehicle remote control device, communication conditions, and operation time of each vehicle remote control device, etc.” [0032-0033])
Regarding claim 10: 
Park teaches all of the limitations of claim 1.
Park further teaches:
wherein traffic system control signals for controlling at least one traffic system are generated and output based on the remote control signals. (“The vehicle lighting control signal input unit 257 receives input of a control signal for adjusting driving and brightness of a lighting device mounted on the vehicle including a turn signal, a headlight, a traffic light, a fog light, and an emergency light.” [0069])

Regarding claim 11:
Park teaches all of the limitations of claim 1. 
Park further teaches:
Wherein status signals are received, which represent a status of the motor vehicle, and as a function of the status, it is determined that the motor vehicle must be assisted by remote control. (When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control;” [0049])

Regarding claim 12:
Park teaches all of the limitations of claim 1.
Park further teaches:
wherein situation signals are received, which represent a situation in which the motor vehicle finds itself, based on the situation signals, it is determined whether the motor vehicle is in an emergency situation, which the motor vehicle is unable to resolve at least in a semiautomated manner, and it is determined that the motor vehicle must be assisted by remote control when the motor vehicle is in an emergency situation, which the motor vehicle is unable to resolve at least in a semiautomated manner. (When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control;” [0049]; here again it shows that the vehicle can undergo emergency remote control when it is determined that a vehicles communication signal strength is below a certain threshold.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication No. 20180074490) in view of Kim (U.S. Publication No. 20200074061).
Regarding claim 8:
Park teaches all of the limitations of claim 1. 
Kim further teaches:
wherein one or more of the method steps are documented in a blockchain. (See paragraphs [0288]-[0291].)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control as taught by Park with the user authentication in autonomous driving, as taught by Kim in order for the one or more method steps to be documented in a blockchain. The teaching suggestion/motivation to combine is that by recording the steps in a blockchain, security can be improved as taught by Kim in [0260]-[0262].

Regarding claim 9:
Park teaches all of the limitations of claim 1.
Kim further teaches:
wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure are tested. (Paragraph [0041] and Fig. 21A show a transmission procedure using encrypted data blocks between the vehicle and the infrastructure in an autonomous driving system.)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control system taught by Park with the encrypted user authentication process as taught by Kim in order for the communication between the motor vehicle and the infrastructure to be tested. The teaching suggestion/motivation to combine is that by testing the communication between the infrastructure and the motor vehicle, security, safety, and efficiency can be improved. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsushita (U.S. Publication No. 20210016796) teaches a remote operation station that remotely controls a vehicle when a predetermined condition has been satisfied.
Kaneko (U.S. Publication No. 20190265710) discloses a vehicle control device that generates remote control signals from outside of the vehicle based on a status of the occupant of the vehicle. 
Nabbe (U.S. Patent No. 10328897) teaches generating remote control signals from a remote control system based on a request from the driver.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664